Exhibit 10.17
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of August 2,
2004, by and between ATHENAHEALTH, INC. (the “Company”), and Nancy G. Brown
(“Employee”).
The parties hereby agree as follows:
     1. Employment; Term.
          (a) The Company employs Employee, and Employee accepts employment with
the Company, upon the terms and conditions contained in this Agreement.
          (b) Term of Employment. The Company and Employee acknowledge that
Employee’s employment is at-will, and is for no definite period of time.
Employee acknowledges and agrees that this Agreement will govern the terms of
Employee’s employment with Company, even though compensation levels may be
adjusted by Company from time to time by assent of the parties hereto.
     2. Duties.
During the Employment Period, Employee shall serve as Senior Vice President,
Clinical Cycle Development or in such other positions and with such other duties
and responsibilities as Company shall from time to time assign to employee.
Employee shall perform faithfully for the Company the duties of Employee’s
position and in accordance with the reasonable directives of the Company.
Employee shall comply with procedures and policies as established by the Company
from time to time. Employee shall devote substantially all of Employee’s
business time and effort to the performance of Employee’s duties to the Company.
Employee acknowledges that execution of Employee’s duties in a timely,
consistent and prudent manner is vital to the successful operations of the
Company and that it is essential that Employee conduct the duties of this
position with constant and watchful attention.
     3. Compensation
          (a) Employee’s base salary will be at an annual gross rate of $150,000
(the “Base Salary”). The Base Salary shall be payable in accordance with the
Company’s payroll practices, as in effect from time to time, and shall be
subject to required federal, state and local taxes and withholdings. In
addition, Employee will be entitled to a signing bonus of $15,000, payable after
both start of employment and relocation to Boston are fulfilled. The signing
bonus is not based on Employee’s performance and will be paid in a timely
fashion. Employee will be entitled to annual consideration for a bonus of up to
18.5% of base, based on Employee’s and the Company’s performance. Such bonus, if
any, shall be determined by the Company in its sole discretion, and shall be
paid as and according to the schedule that other bonus payments are generally
made by the Company to its employees.
          (b) In the event the Employee’s employment with the Company is
terminated by Employee for Good Reason (as defined below) or by the Company
without Cause (as defined

1



--------------------------------------------------------------------------------



 



below), the Company shall within ten business days after the effective date of
termination pay to Employee severance in such amount as is proportionally
(measured by severance amount against base salary) equal to the average rate of
cash severance, if any, that has been paid by the Company to management level
employees who are at or above Employee’s level of responsibility in the Company
and whose employment was terminated at any time during the two years prior to
Employee’s termination not as a result of settlement of legal claims and not in
situations where “cause” (as defined in this Agreement or as defined in the
employment agreement related to the particular employee, if different) existed
or was alleged at the time by Company to exist.
          (c) For purposes of Section (a) above, the following shall constitute
“Cause” for such termination: (i) willful and material dishonest statements or
reports of the Employee to the Company or any affiliate of the Company or
willful and material dishonest acts of the Employee with respect to the Company
or any affiliate of the Company; (ii) the commission by or indictment of the
Employee for (A) a felony or (B) any misdemeanor involving moral turpitude,
deceit, dishonesty or fraud (“indictment,” for these purposes, meaning an
indictment, probable cause hearing or any other procedure pursuant to which an
initial determination of probable or reasonable cause with respect to such
offense is made); (iii) engaging in dishonest, unethical, or untruthful behavior
or statements in the reasonable belief of the Company’s President or material
breach by the Employee of any of the Employee’s obligations under this
Agreement; (iv) disloyalty, willful misconduct, willful insubordination, fraud
or breach of fiduciary duty to the Company (v) willful violation of the rules or
policies of the Company or willful breach of Employee’s obligations or
representations under this Agreement; (vi) the unauthorized disclosure of any
Company trade secret or other confidential information of the Company; or
(vii) death or mental or physicial disability or infirmity.. Nothing in the
foregoing will waive or modify any obligation of the Company to comply with any
law or regulation including but not limited to any anti-discrimination law or
regulation. Cause shall be deemed to exist under clauses (iii), (v) and (vi) of
this paragraph only if the events or behavior alleged to constitute “Cause”
continue, in the reasonable judgment of the Chief Development Officer, President
or Chief Executive Officer of the Company, for a period of not less than 30 days
after the Company has given written notice to the Employee of such events or
behavior, or if Employee has not, within such 30-day period, substantially cured
the effects of such events or behavior, provided that if material and
irreparable injury is likely to result to the Company by reason of the passage
of all or any portion of such 30- day period, then the period shall be deemed
waived.
For purposes of Section (a) above, the following events shall constitute “Good
Reason”: (i) any significant diminution, without Employee’s prior written
consent, in the nature or scope of Employee’s responsibilities, authorities,
powers, functions or duties not for Cause as set forth above unless Employee is
offered another senior management position in the Company no less senior than
her position as it existed prior to any such diminution or (ii) a material
breach by the Company of any of the Company’s obligations under this Agreement,
provided that in the event of termination for Good Reason, Employee shall first
comply with the “Good Reason Process.” “Good Reason Process” shall mean that
(i) the Employee reasonably determines in good faith that a “Good Reason” event
has occurred; (ii) Employee notifies the Company in writing of the occurrence of
the Good Reason event; (iii) Employee cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice, to
modify Employee’s employment situation in a manner so as to cure any Good Reason
without creating

2



--------------------------------------------------------------------------------



 



further Good Reason; and (iv) notwithstanding such efforts, the Good Reason
continues to exist. If the Company cures the Good Reason event during the 30-day
period referenced in this Section 6(b), Good Reason shall be deemed not to have
occurred. For a termination to be for Good Reason, Employee must terminate
within 30 days of the date that Employee is entitled to terminate for Good
Reason hereunder. Notwithstanding the foregoing, temporary diminution of
Employee’s responsibilities, authorities, powers, functions or duties pending
investigation or determination of Cause or pending inquiry into the grounds for
or circumstances of any allegation, investigation or proceeding initiated by any
governmental authority or agency regarding Employee or involving Employee’s
actions for the Company shall not be deemed Good Reason or a Good Reason event.
     4. Stock Option Grant,
Following the execution of this Agreement, the Company shall grant Employee a
non-qualified option to purchase 190,000 shares of the Company’s Common Stock.
The option grant shall be contingent upon approval of the Board of Directors and
subject to the terms and conditions in the Company’s stock option plan and in
the Company’s stock option agreement forms, vesting over a period of four years.
     5. Expenses; Benefits.
          (a) The Company agrees to reimburse Employee, in accordance with the
Company’s policies, for reasonable expenses paid or incurred by Employee in
connection with the performance of Employee’s duties for the Company hereunder.
Employee will be eligible for expense reimbursement of up to $30,000 for the
cost of relocation to Boston and trips to Boston associated with the move;
however, more than one moving bid must be obtained and reimbursement is
contingent upon submittal of receipts
          (b) Employee shall be entitled to 17 days of vacation annually, which
vacation shall accrue at a rate of 1.4 days per month. The vacation year begins
on Employee’s anniversary date. Of the vacation days not taken at the end of the
vacation year, only ten days may be carried forward to the following year.
Employee may not receive cash in lieu of the days not taken, except with written
consent of the HR Committee.
          (c) Employee shall be entitled to participate in health, life, or
disability insurance, and retirement, pension, or profit-sharing plans that may
be instituted by the Company for the benefit of its mid-level management
Employees generally, upon such terms contained therein.
     6. Termination.
          (a) Since Employee’s employment is at-will employment, either Employee
or the Company may terminate Employee’s employment at any time for any reason or
for no reason.
          (b) Upon the termination of Employee’s employment for any reason, the
parties shall have no further obligations, except that those obligations of
Employee under Sections 7, 8, 9 and 10, and the provisions of Sections 12 and 13
shall remain in effect and binding upon the parties.

3



--------------------------------------------------------------------------------



 



     7. Effect of Termination.
          (a) The Company shall have no liability or obligation to Employee upon
Employee’s termination other than as specifically set forth in this Section 7,
or as provided by law.
          (b) Upon the termination of Employee’s employment, Employee shall be
entitled to receive only such portion (if any) of the Base Salary as may have
accrued but be unpaid on the date of termination, plus severance as provided in
Section 3, above, any accrued and unpaid vacation pay, outstanding expenses
reimbursable under the Company’s then-applicable policies and other benefits
which may be owing through the date of termination.
          (c) Upon the termination of Employee’s employment for any reason,
Employee shall immediately surrender to the Company all Company property in the
possession, custody or control of Employee, including but not limited to any
computer hardware, software, computer disks and/or data storage devices, notes,
data, sketches, drawings, manuals, documents, records, data bases, programs,
blueprints, memoranda, specifications, customer lists, financial reports,
equipment and all other physical forms of expression incorporating or containing
any Confidential Information (as defined in Section 8 hereof), it being
distinctly understood that all such writings, physical forms of expression and
other things are exclusive property of the Company.
     8. Confidential Information and Inventions.
          (a) Employee recognizes and acknowledges that during the course of
Employee’s employment with the Company, Employee shall have access to
Confidential Information. “Confidential Information” means all information or
material not publicly know which relates to any of its products, services or any
phase of its operations, business or financial affairs. Confidential Information
includes, but is not limited to, the following types of information and other
information of a similar nature (whether or not reduced to writing): trade
secrets, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, flow charts, software
completed or in various stages of development, source codes, object codes,
research and development procedures, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customers and/or suppliers’ identities,
characteristics and agreements, financial information and projections and
Employee files. Confidential Information also includes any information described
above which the Company obtains from another party and which the Company treats
and/or has an obligation to treat as confidential or designates as Confidential
Information, whether or not owned or developed by the Company. (The term
“Company,” as used in this Section 8, means not only athenahealth, Inc., but
also any company, partnership or entity which, directly or indirectly, controls,
is controlled by or is under common control with athenahealth, Inc..)
          (b) Both during the Employment Period and at all times thereafter, all
Confidential Information which Employee may now possess or access, may obtain
during or after the Employment Period, or may create prior to the end of the
Employment Period will be held confidential by Employee, and Employee will not
(nor will Employee assist any other

4



--------------------------------------------------------------------------------



 



person to do so), directly or indirectly, (i) reveal, report, publish or
disclose such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever (other than in
the course of carrying out Employee’s duties hereunder or as expressly
authorized by the Company), (ii) render any services to any person, firm,
corporation, association or other entity to whom any such Confidential
Information, in whole or in part, has been disclosed or is threatened to be
disclosed by or at the instance of Employee, or (iii) use such Confidential
Information except for the benefit of the Company and in the course of
Employee’s employment with the Company. The foregoing will not apply to the
extent Employee is required to disclose any Confidential Information by
applicable law or legal process so long as Employee promptly notifies the
Company of such pending disclosure and consults with the Company prior to such
disclosure concerning the advisability of seeking a protective order or other
means of preserving the confidentiality of the Confidential Information.
          (c) Any Inventions (as defined below) in whole or in part conceived,
made or reduced to practice by Employee (either solely or in conjunction with
others) during or after the Employment Period that are made through the use of
any of the Confidential Information or any of the Company’s equipment,
facilities, supplies, trade secrets or time, or that relate to the Company’s
business or the Company’s actual or demonstrably anticipated research and
development, or that result from any work performed by Employee for the Company
will belong exclusively to the Company and will be deemed part of the
Confidential Information for purposes of this Agreement, whether or not fixed in
a tangible medium of expression. The term “Inventions,” as used herein, means
any ideas, designs, concepts, techniques, inventions and discoveries, whether or
not patentable or protectable by copyright and whether or not reduced to
practice, including, but not limited to, devices, processes, drawings, works of
authorship, computer programs, software, source codes, object codes, interfaces
and networks (and all components of the foregoing), methods and formulas
together with any improvements thereon or thereto, derivative works therefrom
and know-how related thereto. The provisions of this section are not meant to
apply to those inventions (1) that Employee creates without the use of any
Confidential Information of the Company and/or without the use of any of the
Company’s resources, equipment, facilities, supplies, trades secrets or time,
(2) that do not relate to the Company’s business and/or the Company’s actual or
demonstrably anticipated business, research or development, (3) that do not
result from any Company work assigned to or performed by Employee or any other
employee of the Company, and (4) that do not result from any work performed by
Employee during the hours Employee is scheduled to work for the Company or
during the hours Employee is working for the Company.
               (i) Without limiting the foregoing, any such Inventions will be
deemed to be “works made for hire” and the Company will be deemed to be the
owner thereof, provided that in the event and to the extent such works are
determined not to constitute “works made for hire” as a matter of law, Employee
hereby irrevocably assigns and transfers to the Company all right, title and
interest in and to any such Inventions, including but not limited to all related
patents, copyrights and mask works and all applications therefor and filings and
notification with respect thereto.
               (ii) Employee will keep and maintain adequate and current written
records (in the form of notes, sketches, drawings or such other form(s) as may
be specified by the Company) of all Inventions made by Employee during the
Employment Period or thereafter

5



--------------------------------------------------------------------------------



 



(including but not limited to information relating to all Inventions which
belong exclusively to the Company pursuant to the provisions of this
Section 8(c)), which records will be available at all times to the Company and
will remain the sole property of the Company. In the event that (A) any
Invention is made, conceived of or reduced to practice by Employee, either
solely or in conjunction with others, during the Employment Period, or (B) any
Invention is made, conceived of or reduced to practice by Employee after the
Employment Period which belongs exclusively to the Company pursuant to the
provisions of this Section 8(c), Employee will promptly give notice and fully
disclose in writing such Invention to the Chairman of the Board and the Board of
Directors of the Company.
               (iii) Employee will assist the Company (at the Company’s
expense), either during or subsequent to the Employment Period, to obtain and
enforce for the Company’s benefit, patents, copyrights, and mask work protection
in any country for any and all Inventions made by Employee, in whole or in part,
the rights to which belong to or have been assigned to the Company pursuant to
the provisions of Section 8(c) hereof. Employee agrees to execute all
applications, assignments, instruments and papers and perform all acts as the
Company or its counsel may deem necessary or desirable to obtain any patents,
copyrights or mask work protection in such Inventions and otherwise to protect
the interests of the Company therein. In the event the Company is unable to
secure Employee’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Invention, whether due to mental or physical incapacity or any other
cause, Employee hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Employee’s agents and
attorney-in-fact, to act for and in Employee’s behalf and stead to execute and
file any such document and to do all other lawfully permitted acts to further
the prosecution, issuance, and enforcement of patents, copyrights, or other
right or protections with the same force and effect as if executed and delivered
by Employee.
          (d) All memoranda, notes, lists, records and other documents (and all
copies thereof) constituting Confidential Information (including information
relating to all Inventions which belong exclusively to the Company pursuant to
the provisions of Section 8(c) above) made or compiled by Employee or made
available to Employee during or after the Employment Period shall be the
Company’s property, shall be kept confidential in accordance with the provisions
of this Section 8 and shall be delivered to the Company at any time upon request
and upon the termination of Employee’s employment.
          (e) To the extent, if any, that Employee possesses or has knowledge of
information that is proprietary to a third party or that is subject to
confidentiality restrictions properly placed upon it by a third party that would
prevent Company from having access to such information (collectively “Third
Party Information”), Employee shall not disclose such information to Company or
to any Company personnel nor shall Employee use such information in the conduct
of Employee’s employment hereunder. Employee’s duties hereunder expressly
exclude use or disclosure of such information. Company expressly disclaims any
request or requirement that Employee disclose or use Third Party Information
with in connection with employment hereunder; and, if Employee encounters such
request or requirement, Employee will not make such disclosure or use but shall
instead promptly report such request or requirement to the Company’s acting
compliance officer.

6



--------------------------------------------------------------------------------



 



          (f) To the extent that Employee has been employed or retained by any
third party in the past whereby Employee has come into possession of Third Party
Information, Employee warrants and represents that Employee’s duties for Company
as they have been described by Company in negotiation of this Agreement are not
substantially similar to those duties that Employee undertook for any such third
party such that any Third Party Information would naturally, necessarily or
inevitably be used or disclosed by Employee in performing her duties for the
Company.
     9. Covenant Against Competition.
     Employee covenants and agrees that:
          (a) During the Non-Compete Period (as hereinafter defined), Employee
shall not, in any Geographic Area (as hereinafter defined): (i) engage in any
business competitive with the Company Business (as hereinafter defined);
(ii) render any services in any capacity to any person or entity engaged in any
business competitive with the Company Business; or (iii) acquire an interest in
any person or entity engaged in any business competitive with the Company
Business as a partner, shareholder, director, officer, Employee, principal,
manager, member, agent, trustee, consultant or in any other relationship or
capacity, provided, however, Employee may own, directly or indirectly, solely as
a passive investment, securities of any such entity which are traded on any
national securities exchange if Employee (A) is not a controlling person of, or
a member of a group which controls, such entity, and (B) does not, directly or
indirectly, own 1% or more of any class of securities of such entity.
          (b) During the Non-Compete Period, Employee shall not, without the
prior written consent of the Company, directly or indirectly, on behalf of
himself or any other person or entity, solicit or encourage any Employee of the
Company or any of its Affiliates to leave the employment of the Company or any
of its Affiliates, or hire any Employee who has left the employment of the
Company or any of its Affiliates within one year of the termination of such
Employee’s employment with the Company or any of its Affiliates.
          (c) During the Non-Compete Period, Employee shall not, in any
Geographic Area, directly or indirectly (i) solicit or encourage any customer or
client of the Company to engage the services competitive with the Company
Business of Employee or any person or entity (other than the Company) in which
Employee is a partner, shareholder, director, officer, employee, principal,
member, manager, agent, trustee, consultant or engaged in any other relationship
or capacity, or (ii) accept orders or business that is competitive with the
Company Business from, or agree to provide services competitive with the Company
Business to, any customer or client of the Company, on behalf of Employee or any
person or entity (other than the Company) in which Employee is a partner,
shareholder, director, officer, employee, principal, member, manager, agent,
trustee, consultant or engaged in any other relationship or capacity.

7



--------------------------------------------------------------------------------



 



          (d) If any provision of Sections 8 or 9 is held to be unenforceable,
it is the intention of the parties that the court making such determination
shall modify such provision, so that the provision shall be enforceable to the
greatest extent permitted under the law, and that such provision shall then be
applicable in such modified form.
          (e) As used herein:
               (i) “Affiliate” shall mean any entity directly or indirectly
controlling, controlled by, or under common control with the Company and any
entity in which the Company is a general partner, member, manager or holder of
greater than a 10% common equity, partnership or membership interest.
               (ii) “Company Business” shall mean the business of providing,
contracting for or arranging for provision of clinical record management,
software or software functionality that is in whole or any part integrated with,
combined with or consolidated with services by the same or an affiliated entity
that involve, in whole or in any part, outsourcing or subcontracting of all or
any portion of the office or facility or enterprise workflow, business process,
billing or revenue cycle tasks of hospitals, clinics, physicians or other
providers or practitioners of health care. An entity will be deemed affiliated
with another if: (a) it directly or indirectly is a parent, subsidiary, joint
venturer, or partner of the other; (b) if it directly or indirectly owns any
interest in, is owned in any part by or shares common ownership in any part with
the other; or, (c) if it hold itself out as providing a joint, coordinated or
integrated service, item or combination of service and item with the other.
               (iii) “Geographic Area” shall mean the United States and Canada.
               (iv) “Non-Compete Period” shall mean the period during which
Employee is employed by the Company and an additional period that is the longer
of: (a) one month following the termination of Employee’s employment with the
Company for each one month that Employee has been employed by the Company, to a
maximum period of one year following termination of Employee’s employment or
(b) the number of months base compensation, rounded up to the nearest month,
provided as severance payment under this Agreement, to a maximum period of one
year following termination.
     10. Enforcement by Injunction.
Employee acknowledges and agrees that the Company will be irreparably damaged if
Employee fails to comply with the provisions of Sections 8 or 9. Accordingly,
the Company shall be entitled to (i) an injunction or any other appropriate
decree of specific performance (without the necessity of posting any bond or
other security in connection therewith) in case of any breach or threatened
breach of Employee’s covenants under Sections 8 or 9, (ii) damages in an amount
equal to all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee (or any associated party deriving such
benefits, including but not limited to any future employer of Employee) as a
result of any such breach of Employee’s covenants under Sections 8 or 9, and
(iii) indemnification against any other losses, damages, costs and expenses,
including actual attorneys’ fees and court costs, incurred by the Company in
obtaining any damages and/or injunctive relief. Such remedies shall not be
exclusive and shall be in addition to any other remedy, at law or in equity,
which the Company may have for any breach or threatened breach of Sections 8 or
9 by Employee.

8



--------------------------------------------------------------------------------



 



     11. Notices.
Any and all notices or other communications required or permitted to be given
under any of the provisions of this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or mailed by first
class registered mail, return receipt requested, or by commercial courier or
delivery service, by facsimile or by receipted e-mail, addressed to the parties
at the addresses set forth below their signatures hereto (or at such other
address as any party may specify by notice to all other parties given as
aforesaid).
     12. Arbitration.
Any dispute or controversy arising under this Agreement or concerning Employee’s
employment with the Company (including, without limitation, any controversy as
to the arbitrability of any dispute), including but not limited to any claims
arising out of Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, and/or Massachusetts
General Laws Chapter 151B, shall be settled exclusively by arbitration to be
held in Boston, Massachusetts, before a single arbitrator in accordance with the
rules of the American Arbitration Association then in effect relating to the
arbitration of employment disputes, provided, however, that any claims arising
out of Sections 8, 9 and/or 10 of this Agreement may be resolved either through
arbitration or through the court system. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction, and the parties consent to
the jurisdiction of the Massachusetts courts for that purpose.
     13. Miscellaneous.
          (a) This writing constitutes the entire agreement of the parties with
respect to the subject matter hereof and may not be modified, amended or
terminated except by a written agreement signed by all parties hereto, provided
however that compensation levels may be adjusted by assent of the parties, which
assent of Company shall be in writing and signed on behalf of Company stating
the adjusted level and which assent of Employee will be established by
acceptance by Employee of compensation at such adjusted level.
          (b) No waiver of any breach or default hereunder shall be considered
valid unless in writing signed by all parties hereto, and no such waiver shall
be deemed a waiver of any subsequent breach or default of a similar nature.
          (c) If any provisions of this Agreement shall be held unenforceable,
such unenforceability shall attach only to such provisions and shall not render
unenforceable any other severable provisions of this Agreement, and this
Agreement shall be carried out as if any such unenforceable provisions were not
contained herein, unless the unenforceability of such provisions substantially
impairs the benefits of the remaining portions of this Agreement.
          (d) This Agreement may be executed in two or more counterparts, each
of which shall be deemed one original.
          (e) This Agreement shall be deemed to be a contract under the laws of
the Commonwealth of Massachusetts and for all purposes shall be construed and
enforced in accordance with the internal laws of said Commonwealth.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              Nancy G. Brown   athenahealth, Inc.    
 
           
/s/ Nancy G. Brown
           
 
           
Employee signature
             
Address:
  By:   /s/ Jonathan Bush    
 
           
 
  Name:   Jonathan Bush    
 
           
 
  Title:   CEO    
 
           
 
  Address:   One Moody Street,    
 
           
 
      Waltham, MA 02453    

10



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“First Amendment”) dated as
of December 22, 2008 is made and entered into by and between athenahealth, Inc.,
a Delaware corporation (the “Company”), and Nancy G. Brown (the “Employee”).
     WHEREAS, the Company and the Employee are parties to an Employment
Agreement dated as of August 2, 2004 (the “Agreement”);
     WHEREAS, the parties hereto desire to amend the Agreement to comply with
the requirement of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and
     WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the Company and the Employee agree as follows:
     14. Section 3(b) of Agreement is hereby amended by the following sentence
to the end thereof:
“Any such severance shall be paid to the Employee as a lump sum.”
     15. Subsection (ii) of the definition of the term “Good Reason Process” set
forth in Section 3(c) of the Agreement is hereby amended by adding the following
immediately before the semicolon at the end thereof:
“within 60 days of the occurrence of such condition”
     16. The definition of the term “Good Reason Process” set forth in Section
3(c) of the Agreement is further amended by deleting the word “and” prior to
“(iv)” and adding the following as a new subsection (v):
“; and (v) the Employee terminates his employment within 60 days after the end
of such cure period.”
     17. The Agreement is hereby amended by inserting the following as a new
Section 3(d) to the Agreement:
“Notwithstanding anything in this Agreement, to the extent that any payment or
benefit described herein constitutes ‘non-qualified deferred compensation’ under
Section 409A of the Code, and to the extent this Agreement provides that such
payment or benefit is

1



--------------------------------------------------------------------------------



 



payable upon the Employee’s termination of employment, then such payments or
benefits shall only be payable upon the Employee’s ‘Separation from Service.’
The term ‘Separation from Service’ shall mean the Employee’s ‘separation from
service’ from the Company, an affiliate or the Company or a successor entity
within the meaning set forth in Section 409A of the Code, determined in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).”
     18. The Agreement is hereby amended by inserting the following as a new
Section 7 to the Agreement and renumbering the subsequent sections of the
Agreement accordingly:
          “10. Section 409A.
     (a) Anything in this Agreement to the contrary notwithstanding, if at the
time of the Employee’s Separation from Service within the meaning of
Section 409A of the Code, the Company determines that the Employee is a
‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s Separation from Service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s Separation from Service, or (B) the
Employee’s death. Any such delayed cash payment shall earn interest at an annual
rate equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of Separation from Service
occurs, from such date of Separation from Service until the payment.
     (b) The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

2



--------------------------------------------------------------------------------



 



     (c) The Company makes no representation or warranty and shall have no
liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.”
     19. All other provisions of the Agreement shall remain in full force and
effect according to their respective terms, and nothing contained herein shall
be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Agreement except to the extent specifically provided for
herein.
     20. The validity, interpretation, construction and performance of this
First Amendment shall be governed by the laws of the Commonwealth of
Massachusetts.
     21. This First Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this First Amendment to
Employment Agreement to be duly executed by its officer thereunto authorized,
and the Employee has hereunto set his hand, all on the day and year first above
written.

            ATHENAHEALTH, INC.
      By:   /s/ Jonathan Bush         Name:   Jonathan Bush        Title:   CEO
& President        EMPLOYEE
      /s/ Nancy G. Brown       Nancy G. Brown           

4